— Judgment, Supreme Court, New York County (William J. Crangle, J.), entered on December 16, 1983, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of damages, and otherwise affirmed, without costs or disbursements, unless plaintiff, within 20 days after service upon his attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $450,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements.
After review of the record, the damages appear to us to be excessive to. the extent indicated. Concur — Sandler, J. P., Carro, Milonas and Kassal, JJ.